 
 
I 
108th CONGRESS
2d Session
H. R. 5013 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the frequency of disclosure of information by political organizations and to improve the linkage between databases for public disclosure of election-related information maintained by the Department of the Treasury and the Federal Election Commission. 
 
 
1.Increased frequency of disclosure by political organizations 
(a)In generalParagraph (2) of section 527(j) of the Internal Revenue Code of 1986 (relating to required disclosure) is amended to read as follows:  
 
(2)Required disclosures 
(A)In generalA political organization which accepts a contribution, or makes an expenditure, for an exempt function during any calendar year shall file with the Secretary the reports required by subparagraphs (B) and (C). 
(B)Election years 
(i) Monthly disclosures for organizations receiving or expending $25,000 or more in election yearIn the case of an organization that has, or has reason to expect to have, contributions which equal or exceed $25,000, or expenditures which equal or exceed $25,000, for an exempt function in a calendar year in which a regularly scheduled election is held, the reports required by this clause are monthly reports, beginning with the first month of the calendar year in which a contribution is accepted or expenditure is made. Such reports shall be filed not later than the 20th day after the last day of the month and shall be complete as of the last day of the month. 
(ii)Quarterly disclosures for organizations receiving or expending less than $25,000Except as provided by clause (i), in the case of contributions accepted or expenditures made during a calendar year in which a regularly scheduled election is held, the reports required by this clause are quarterly reports, beginning with the first quarter of the calendar year in which a contribution is accepted or expenditure is made. Such reports shall be complete as of the last day of the quarter and shall be filed— 
(I)for each of the first three calendar quarters not later than the 15th day after the last day of the calendar quarter, and 
(II)for the calendar quarter ending on December 31 not later than January 31 of the following calendar year. 
(iii)Change to monthly reporting when contributions or expenditures in excess of $25,000An organization which, at any time during the election year, is required to report under clause (ii), and receives contributions in excess of $25,000 or makes expenditures in excess of $25,000, shall be subject to clause (i) beginning with the next reporting period in which such excess first occurs. The first report required in a calendar year under clause (i) by reason of this clause shall include a monthly report for each of the preceding months of such calendar year in which the organization would have been required to report under clause (i) if such clause applied without regard to this clause. 
(iv)Pre- and post- election reportsWith respect to a regularly scheduled election, the reports required by this clause are— 
(I) a pre-election report, which shall be filed not later than the 12th day before (or posted by registered or certified mail not later than the 15th day before) any election with respect to which the organization makes a contribution or expenditure and which shall be complete as of the 20th day before the election, and  
(II)a post-general election report, which shall be filed not later than the 30th day after the general election and which shall be complete as of the 20th day after such general election.  
(C)Nonelection yearIn the case of a calendar year other than a calendar year in which a regularly scheduled election is held, the reports required by this subparagraph are a report covering the period beginning January 1 and ending June 30, which shall be filed no later than July 31 and a report covering the period beginning July 1 and ending December 31, which shall be filed no later than January 31 of the following calendar year, 
(D)Election to file monthly reportsAn organization may elect to file monthly reports for the calendar year, beginning with the first month of the calendar year in which a contribution is accepted or expenditure is made. Each such report for a month shall be filed not later than the 20th day after the last day of the month and shall be complete as of the last day of the month. In lieu of filing reports otherwise due under this subparagraph in November and December of any year in which a regularly scheduled general election is held, a pre-general election report shall be filed in accordance with subparagraph (B)(iv)(I), a post-general election report shall be filed in accordance with subparagraph (B)(iv)(II), and a year end report shall be filed not later than January 31 of the following calendar year.. 
(b)Effective dateThe amendment made by this section shall apply to years beginning after December 31, 2004. 
2.Improved electronic disclosure and linkage with Federal Election Commission 
(a)In generalThe Secretary of the Treasury, in consultation with the Federal Election Commission, shall take such actions as may be necessary to increase disclosure to the public by improving the database and disclosure system for reports required to be filed by political organizations under section 527 of the Internal Revenue Code of 1986.  
(b)Improved linkage with Federal Election CommissionThe Secretary of the Treasury and the Federal Election Commission shall take such actions as may be necessary to improve the linkage between the databases for public disclosure of election-related information maintained by the Department of the Treasury and the Federal Election Commission.  
(c)Report to CongressThe Secretary of the Treasury and the Federal Election Commission shall each submit reports to the Congress on the actions taken under subsections (a) and (b). The first report shall be an interim report submitted not later than July 15, 2004, and the second report shall be a final report submitted not later than January 15, 2005. 
(d)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.  
 
